Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00117-CV

                                          Arturo CASTRO,
                                              Appellant

                                                  v.

                                         Leticia Y. MUNOZ,
                                               Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-16894
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 20, 2016

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM